            Case 1:19-cv-07112-VSB Document 21 Filed 02/16/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


                                 CASE NO.: 1:19-cv-07112-VSB

 SID AVERY AND ASSOCIATES, INC.
 DBA MPTV IMAGES,

                 Plaintiff,
                                                            The Order to Show Cause hearing scheduled for Thursday
 v.                                                         February 20, 2020, is adjourned to March 13, 2020 at 11:30
                                                            a.m.
 PARALLEL BAR INC. DBA THE SUMMIT
 BAR, HAMID RASHIDZADA, AND GREG
 SEIDER,                                                                                         2/18/2020

                 Defendants.


                                 MOTION FOR ADJOURMENT

       Plaintiff SID AVERY AND ASSOCIATES, INC. DBA MPTV IMAGES by and through

its undersigned counsel, hereby moves this Honorable Court for an Adjournment Hearing on

Default scheduled for February 2020, at the Court’s Convenience after March 1, 2020, and as

grounds therefore states as follows:

       1.       Plaintiff’s Counsel Joseph A Dunne will be traveling and in Florida on February

20. 2020.

       2.       Defendant has failed to appear in this case, and has likewise failed to respond to

the Court’s January 20, 2020 Order to Show Cause.

       3.       Plaintiff requests adjournment until after March 1, 2020, at the Court’s

convenience.

       4.       In the alternative, in the light of the Statutory Damages nature of this case,

Plaintiff respectfully submits that the entire Default Motion would be properly done on paper,



                                             SRIPLAW
                     21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
         Case 1:19-cv-07112-VSB Document 21 Filed 02/16/20 Page 2 of 3



and that a hearing is not needed, unless the court find a hearing necessary after reviewing

Plaintiff’s Damages submissions and request. Accordingly, Plaintiff request that its request for

Clerk’s Default be granted, and upon issuance of the Clerk’s Default, Plaintiff be provided three

(3) weeks to submit a full Default Motion, and damage request.

       WHEREFORE, Plaintiff SID AVERY AND ASSOCIATES, INC. DBA MPTV IMAGES

prays this Honorable Court for the adjournment of the February 20, 2020 Hearing.

DATED: February 16, 2020                     Respectfully submitted,


                                             /s/ Joseph A. Dunne
                                             JOSEPH A. DUNNE (JD0674)
                                             NY Bar Number: 4831277
                                             joseph.dunne@sriplaw.com

                                             SRIPLAW
                                             125 Maiden Lane
                                             Suite 5C
                                             New York, NY 10038
                                             929.200.8446 – Telephone
                                             561.404.4353 – Facsimile

                                             Counsel for Plaintiff Sid Avery and Associates, Inc.
                                             dba MPTV Images




                                               2
                                           SRIPLAW
                    21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
         Case 1:19-cv-07112-VSB Document 21 Filed 02/16/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on February 16, 2020, a true and correct copy of
the foregoing document was served by electronic mail to all parties listed below on the Service
List.

                                             /s/ Joseph A. Dunne
                                             JOSEPH A. DUNNE


                                        SERVICE LIST


 Parallel Bar Inc. dba The Summit Bar             Hamid Rashidzada
 133 Avenue C                                     133 Avenue C
 New York, NY 10009                               New York, NY 10009
 thesummitbar@gmail.com                           hamid43@gmail.com
 Pro Se                                           Pro Se


 Greg Seider
 hamid43@gmail.com
 Pro Se




                                               3
                                           SRIPLAW
                    21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FLORIDA 33433
